Case 1:20-cv-06387-NLH-KMW Document 1 Filed 05/27/20 Page 1 of 6 PageID: 1




                   UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF NEW JERSEY (CAMDEN)


TONYA WILLIAMS,
      Plaintiff,
-vs.-

TRELLIS COMPANY d/b/a
WAYPOINT RESOURCE GROUP, LLC,
a foreign limited liability company,
       Defendant.
__________________________


                     COMPLAINT AND JURY DEMAND

      NOW COMES THE PLAINTIFF, TONYA WILLIAMS, THROUGH

COUNSEL, DANIEL ZEMEL, and for her Complaint against the Defendant,

pleads as follows:


                                 JURISDICTION


   1. This is an action for damages, brought against a debt collector for violating

      the Fair Debt Collection Practices Act at 15 U.S.C. § 1692 et seq.

      ("FDCPA").




                                         1
Case 1:20-cv-06387-NLH-KMW Document 1 Filed 05/27/20 Page 2 of 6 PageID: 2




                                    VENUE

  2. The transactions and occurrences which give rise to the action occurred in

     the Borough of Lawnside, Camden County, New Jersey.

  3. Venue is proper in the District of New Jersey.



                                   PARTIES
  4. Plaintiff is a natural person residing in the Borough of Lawnside, Camden

     County, New Jersey.

  5. The Defendant to this lawsuit is Trellis Company d/b/a Waypoint Resource

     Group, LLC, which is a foreign limited liability company that conducts

     business in the State of New Jersey.

                            GENERAL ALLEGATIONS

  6. Defendant is attempting to collect a consumer type debt in the amount of

     $279.00 allegedly owed by Plaintiff to Comcast Communications, LLC (“the

     Alleged Debt”).

  7. On January 15, 2020, Plaintiff obtained her Equifax and Trans Union credit

     disclosures and noticed Defendant reporting the Alleged Debt.

  8. On or about February 7, 2020, Plaintiff submitted a letter to Defendant

     disputing the Alleged Debt.



                                        2
Case 1:20-cv-06387-NLH-KMW Document 1 Filed 05/27/20 Page 3 of 6 PageID: 3




  9. On February 11, 2020, a prospective lender, Brandon Automotive, obtained

     Plaintiff’s Trans Union credit file.

  10.On March 3, 2020, Plaintiff obtained her Equifax and Trans Union credit

     disclosures which showed Defendant last reported the tradeline reflected by

     the Alleged Debt to Equifax and Trans Union on February 24, 2020 and

     failed or refused to flag the tradeline as disputed, in violation of the FDCPA.

  11.In the credit reporting industry, data furnishers, such as the Defendant,

     communicate electronically with the credit bureaus.

  12.Defendant had more than ample time to instruct Equifax and Trans Union to

     flag its trade line as Disputed.

  13.Defendant’s inaction to have its trade line on Plaintiff’s credit reports

     flagged as disputed was either negligent or willful.

  14.Plaintiff suffered pecuniary and emotional damages as a result of

     Defendant’s actions. Her credit report continues to be damaged due to the

     Defendant’s failure to properly report the associated trade line.



      COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION
                       PRACTICES ACT
  15.Plaintiff reincorporates the preceding allegations by reference.




                                            3
Case 1:20-cv-06387-NLH-KMW Document 1 Filed 05/27/20 Page 4 of 6 PageID: 4




  16.At all relevant times Defendant, in the ordinary course of its business,

     regularly engaged in the practice of collecting debts on behalf of other

     individuals or entities.

  17.Plaintiff is a "consumer" for purposes of the FDCPA and the account at issue

     in this case is a consumer debt.

  18.Defendant is a "debt collector" under the Fair Debt Collection Practices Act

     ("FDCPA"), 15 U.S.C. §1692a(6).

  19.Defendant's foregoing acts in attempting to collect this alleged debt violated

     the following provisions of the FDCPA:

        a. 15 U.S.C. §1692e by reporting credit information which is known to

           be false, including failure to communicate that a disputed debt is

           disputed.

  20.To date, and as a direct and proximate cause of the Defendant’s failure to

     honor its statutory obligations under the FDCPA, the Plaintiff has continued

     to suffer from a degraded credit report and credit score. Defendant has

     willfully continued to report false information on the Plaintiff’s credit report.

  21.Plaintiff has suffered economic, emotional, general and statutory damages as

     a result of these violations of the FDCPA.




                                         4
Case 1:20-cv-06387-NLH-KMW Document 1 Filed 05/27/20 Page 5 of 6 PageID: 5




   WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant her

damages plus costs, interest and attorneys' fees as provided by the Fair Debt

Collection Practices Act.


                     DEMAND FOR JUDGMENT RELIEF
   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant:

   a. Actual damages;

   b. Statutory damages and

   c. Statutory costs and attorneys’ fees.



                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.




                                          5
Case 1:20-cv-06387-NLH-KMW Document 1 Filed 05/27/20 Page 6 of 6 PageID: 6




                         Respectfully submitted.


 May 27, 2020            /s/ Daniel Zemel
                         DANIEL ZEMEL
                         Zemel Law, LLC
                         1373 Broad St. Suite 203C
                         Clifton, NJ 07013
                         Telephone: (862) 227-3106
                         Facsimile: (973) 282-8603
                         E-Mail: dz@zemellawllc.com
                         Attorney for Plaintiff,
                         Tonya Williams




                                    6
